Case: 20-50963    Document: 00516287344        Page: 1     Date Filed: 04/20/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 20, 2022

                                No. 20-50963                           Lyle W. Cayce
                                                                            Clerk


   Vista Health Plan, Incorporated; Vista Service
   Corporation,

                                                         Plaintiffs—Appellants,

                                    versus

   United States Department of Health and Human
   Services; Xavier Becerra, Secretary, U.S. Department of Health and
   Human Services; Centers for Medicare and Medicaid
   Services; Seema Verma, Administrator of the Centers for Medicare and
   Medicaid Services,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:18-CV-824


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         Our prior panel opinion, Vista Health Plan, Inc. v. United States
   Department of Health and Human Services, 29 F.4th 210 (5th Cir. 2022), is
   WITHDRAWN and the following opinion is SUBSTITUTED therefor.
Case: 20-50963     Document: 00516287344           Page: 2   Date Filed: 04/20/2022




                                    No. 20-50963


          The United States Department of Health and Human Services (HHS)
   implements a risk-adjustment program under the Patient Protection and
   Affordable Care Act (ACA) in states that choose not to implement the
   program themselves. Vista Health Plan, Inc., a small health insurance
   company in Texas, was assessed risk-adjustment fees that exceeded its
   premium revenue, causing the company to cease operations. The company
   and its parent, Vista Service Corporation, (collectively, Vista) sued HHS,
   HHS Secretary Alex Azar, the Centers for Medicare and Medicaid Services
   (CMS), and CMS Administrator Seema Verma (collectively, the HHS
   Defendants), challenging the risk-adjustment program and two rules
   promulgated pursuant to the program. The district court granted summary
   judgment for the HHS Defendants on eight of nine claims asserted by Vista
   and remanded the only remaining claim to HHS. Because the district court
   partially remanded the case to HHS for further proceedings, we conclude
   that there was no appealable final judgment disposing of all Vista’s claims.
   Thus, we dismiss the appeal for lack of jurisdiction.
                                         I.
                                        A.
          The underlying facts are undisputed. Among other provisions, the
   ACA prohibits insurers from denying coverage or charging higher premiums
   based on health status. See generally King v. Burwell, 576 U.S. 473, 479–84
   (2015) (summarizing the background and purpose of the ACA). Because
   sicker individuals generally incur higher costs for insurers, insurers are
   disincentivized from enrolling such individuals without charging higher
   premiums. To counteract this, Congress enacted 42 U.S.C. § 18063, which
   directs HHS to establish a risk-adjustment program.
          Under the risk-adjustment program, fees are assessed against plans
   with healthier-than-average enrollees in a given state, and then payments are




                                         2
Case: 20-50963       Document: 00516287344         Page: 3    Date Filed: 04/20/2022




                                    No. 20-50963


   made to plans with sicker-than-average enrollees in that state to redistribute
   actuarial risk.   Congress designed the risk-adjustment program to be
   administered by the States. Some states opted not to do so, and in those
   states, Congress directed HHS to operate the program.               42 U.S.C.
   § 18041(c)(1)(B)(ii).
          To assess actuarial risk, Congress directed HHS to “establish criteria
   and methods” for the risk-adjustment program. 42 U.S.C. § 18063(b). In
   turn, HHS created a three-step risk-adjustment methodology: First, for each
   individual enrolled in an insurer’s plan, an actuarial risk score is computed
   using demographic and diagnostic data to determine the predicted cost of
   insuring that enrollee. 78 Fed. Reg. 15,410, 15,419 (Mar. 11, 2013). Second,
   the risk scores for each enrollee in a plan are aggregated to determine the
   plan’s average risk score. Id. at 15,432. Third, a plan’s risk score is
   multiplied by the statewide average premium, yielding the dollar amount that
   a given insurer will pay as a charge or receive as a payment, for that plan for
   that year. See id. at 15,430–34; N.M. Health Connections v. U.S. Dep’t of
   Health & Hum. Servs., 946 F.3d 1138, 1148–50 (5th Cir. 2019) (detailing the
   risk adjustment program methodology). HHS has used an annual rulemaking
   process to refine its risk-adjustment rules, but it has not reconsidered its
   overarching methodology anew each year.
          In March 2018, a district court in New Mexico vacated HHS’s risk-
   adjustment rules for benefit years 2014 through 2018 to the extent they relied
   on the statewide average premium (the third step of the risk-adjustment
   methodology). See Minuteman Health, Inc. v. U.S. Dep’t of Health & Hum.
   Servs., 312 F. Supp. 3d 1164, 1207–12 (D.N.M. 2018), rev’d, 946 F.3d 1138
   (10th Cir. 2019). Just prior, in January 2018, a district court in Massachusetts
   ruled in favor of HHS on the same issue. See Minuteman Health, Inc. v. U.S.
   Dep’t of Health & Hum. Servs., 291 F. Supp. 3d 174, 198–205 (D. Mass. 2018).




                                          3
Case: 20-50963     Document: 00516287344           Page: 4   Date Filed: 04/20/2022




                                    No. 20-50963


          Addressing the conflicting judgments, HHS issued a press release on
   July 7, 2018, advising insurers that “the New Mexico district court’s
   ruling . . . bar[red] [HHS] from collecting or making payments under the
   current methodology, which uses the statewide average premium.” Two
   days later, HHS stated it “w[ould] not collect or pay the specified amounts,”
   but it “w[ould] inform stakeholders of any update to the status of collections
   or payments at an appropriate future date.” HHS added that “[a]dditional
   guidance w[ould] be issued in the near future regarding 2017 benefit year
   appeals and reporting of risk adjustment transfer amounts by issuers.”
          Urged by members of Congress (among various other entities) “to act
   with the utmost urgency to resolve the $10.4 billion hold on the risk
   adjustment program,” HHS issued a memorandum on July 27, 2018, stating
   that it would republish the previously adopted risk-adjustment program rule
   for the 2017 benefit year. The republished rule “utilize[d] statewide average
   premium for the 2017 benefit year as set forth in the rules published on March
   23, 2012 . . . and March 8, 2016.” Three days later, HHS published the 2017
   Final Rule, which adopted “the HHS-operated risk adjustment methodology
   previously published at 81 [Fed. Reg.] 12204 for the 2017 benefit year with
   an additional explanation regarding the use of statewide average premium
   and the budget neutral nature of the program.” HHS clarified that the “rule
   d[id] not make any changes to the previously published HHS-operated risk
   adjustment methodology for the 2017 benefit year.” HHS did not follow the
   notice-and-public-comment procedures outlined in the Administrative
   Procedure Act (APA) when it republished the 2017 rule. See 5 U.S.C. § 553.
          For the 2018 benefit year, HHS published a proposed rule on August
   10, 2018, following the APA’s notice-and-public-comment procedures. The
   2018 rule was finally promulgated on December 10, 2018. The 2018 Final
   Rule adopted “the same methodology that [HHS] had previously published
   for the 2018 benefit year.”



                                         4
Case: 20-50963        Document: 00516287344             Page: 5      Date Filed: 04/20/2022




                                        No. 20-50963


                                             B.
           Vista Health Plan, Inc., began as a small health maintenance
   organization that was approved by the Texas Department of Insurance (TDI)
   to enter the health insurance market in May 2016. Vista Health Plan, Inc.,
   and its parent company, Vista Service Corporation, sued the HHS
   Defendants on September 28, 2018. Vista challenged the promulgation of
   the 2017 and 2018 Final Rules, HHS’s calculation of Vista’s risk-adjustment
   charges, and the risk-adjustment program more generally. Vista contended
   that the charges assessed against it “far exceeded Vista’s gross receipts” for
   the 2017 and 2018 benefit years, which “caused Vista to be placed under
   supervision by [TDI],” and ultimately resulted in TDI directing Vista to
   cease “sell[ing] policies in 2019.”
           After filing an administrative record that included “the non-privileged
   administrative records of the rulemaking proceedings” for the 2017 and 2018
   Final Rules, the parties filed cross-motions for summary judgment. The
   district court granted the HHS Defendants’ motion for summary judgment
   on eight of nine claims alleged by Vista. See Vista Health Plan, Inc. v. United
   States Department of Health and Human Services, No. 1:18-CV-824, 2020 WL
   6380206 (W.D. Tex. Sept. 21, 2020). 1
           As for the remaining claim—Vista’s procedural due process claim—
   the district court found “a genuine dispute of material fact concerning
   Vista’s right to administrative appeal that is not adequately resolved by
   reference to the administrative record.”             Id. at *15.     Furthermore, it
   concluded that the parties should have addressed 45 C.F.R. § 156.1220


           1
             The district court “deduce[d] nine distinct claims against HHS” alleged in
   Vista’s somewhat scattershot complaint. Vista Health Plan, 2020 WL 6380206, at *4. In
   discerning Vista’s claims, the court noted that its review was limited “to those issues
   briefed” and that it would “not reach every allegation brought in Vista’s complaint.” Id.




                                              5
Case: 20-50963      Document: 00516287344           Page: 6    Date Filed: 04/20/2022




                                     No. 20-50963


   (2016), which allows an issuer to “file a request for reconsideration
   concerning the amount of a risk-adjustment payment or charge if the amount
   in dispute exceeds one percent of the applicable charge and the request is
   filed ‘within 30 calendar days of the date of the notification under
   § 153.310(e).’” Id. at *14 (quoting 45 C.F.R. § 156.1220(a)(1)(ii)). Because
   a request under § 156.1220(a)(1)(ii) must first be reviewed by a “CMS
   hearing officer,” and subsequently appealed to the “Administrator of
   CMS,” id. (quoting 45 C.F.R. § 156.1220(b)(1)–(2), (b)(3), (c)(2)) (internal
   quotation marks omitted), and because there was no record of whether
   Vista’s request for reconsideration was reviewed by a CMS hearing officer,
   the district court remanded the issue to HHS for determination, id. at *15.
          Vista now appeals the district court’s ruling on five of its nine
   claims—notably not including the remanded procedural due process claim.
                                         II.
          Instead, as to its due process claim, Vista raises an eleventh-hour
   contention that this court lacks jurisdiction over this appeal because of the
   district court’s partial remand to HHS. Because we have an obligation to
   ensure that this court has jurisdiction, our analysis starts—and ultimately
   stops—with that issue. See Steel Co. v. Citizens for a Better Env’t, 523 U.S.
   83, 95 (1998) (“[E]very federal appellate court has a special obligation to
   satisfy itself . . . of its own jurisdiction . . . .” (quoting Arizonans for Off.
   English v. Arizona, 520 U.S. 43, 73 (1997)) (internal quotation marks and
   citations omitted)).
          Vista first raised the issue of jurisdiction in its reply brief, an awkward
   posture made even more so by the fact that Vista appealed the district court’s
   judgment. Vista then spent most of its time at oral argument discussing
   jurisdiction rather than the substantive issues it raised in its opening brief.
   To little avail—neither Vista, nor the HHS Defendants for their part, could




                                           6
Case: 20-50963      Document: 00516287344          Page: 7   Date Filed: 04/20/2022




                                    No. 20-50963


   clearly explain why this court lacks jurisdiction, or has it. The question
   revolves around whether the district court’s “Final Judgment” was truly an
   appealable judgment, i.e., disposing of all claims, because the district court
   denied summary judgment as to Vista’s procedural due process claim but
   then remanded it to HHS. At the very least, the HHS Defendants correctly
   stated at oral argument that this case “is a complete jumble that has landed
   in [our] laps.” Revisiting our prior effort to unclutter the jumble, see Vista
   Health Plan, 29 F.4th at 219–20, we conclude that we do not have jurisdiction
   to decide Vista’s appeal, such that we must dismiss the case.
          This court is vested with “jurisdiction of appeals from all final
   decisions of the district courts of the United States.” 28 U.S.C. § 1291.
   “Generally, district court orders remanding to an administrative agency are
   not final orders.” Adkins v. Silverman, 899 F.3d 395, 400 (5th Cir. 2018); see
   15B Wright & Miller, Fed. Prac. & Proc. Juris. § 3914.32 (2d
   ed.) (“The general rule is that a remand is not appealable as a final
   decision, even if the court of appeals fears that the remand was ill-advised. A
   partial remand is even more clearly not final.”). This court has recognized
   an exception to the general rule and determined it had jurisdiction “when the
   agency would be unable to later appeal the issue that is the subject of the
   remand order,” such as when “all that is left for remand is a ministerial
   accounting . . . .” Adkins, 899 F.3d at 401. Even though it is unclear exactly
   what remained to be done by HHS on remand, what can be gleaned from the
   record indicates that the district court’s partial remand was more than
   “ministerial” in nature.
          The district court granted summary judgment for the HHS
   Defendants on all but one of Vista’s claims. And though it denied summary
   judgment as to Vista’s procedural due process claim, the court then explicitly
   entered a “Final Judgment” that stated that “nothing remains to resolve”
   and that “the case is hereby CLOSED”—suggesting that the court “end[ed]



                                          7
Case: 20-50963         Document: 00516287344               Page: 8       Date Filed: 04/20/2022




                                           No. 20-50963


   the litigation on the merits and [left] nothing for the court to do but execute
   the judgment.” Lewis v. E.I. Du Pont De Nemours & Co., 183 F.2d 29, 31 (5th
   Cir. 1950). But the district court also remanded Vista’s procedural due
   process claim to HHS for further proceedings based on the requirements of
   45 C.F.R. § 156.1220. 2           While HHS reasonably contends that Vista
   abandoned its procedural due process claim by failing to challenge the district
   court’s remand decision on appeal, the inescapable bottom line is that the
   district court, in denying summary judgment on Vista’s procedural due
   process claim and then remanding it for further proceedings, did not yet fully
   dispose of the case. Accordingly, there was no appealable final judgment, and
   we lack jurisdiction to reach the substance of Vista’s appeal.
                                                                APPEAL DISMISSED.




           2
               It may well be that those requirements have been met by HHS while this appeal
   was pending. The HHS Defendants invite this court to take judicial notice of two letters
   HHS sent to Vista, on November 12, 2019, and July 19, 2021, that purportedly address
   Vista’s procedural due process claim post remand. The July, 19, 2021 letter recites that
   “[a]lthough the [district] court indicated that it was unaware of the status of Vista’s request
   for reconsideration, CMS had in fact already resolved Vista’s request for reconsideration
   in its letter dated November 12, 2019.” Defendants’ motion was not contested by Vista.
   But the district court has not yet had the opportunity to address the letters, and “we are a
   court of review, not first view.” United States v. Houston, 792 F.3d 663, 669 (5th Cir. 2015).
   At this juncture, HHS’s further action on Vista’s remanded claim, including the import of
   the proffered letters from HHS, should first be addressed by the district court. We thus
   deny the HHS Defendants’ motion to take judicial notice of the letters and do not further
   address them.




                                                 8